DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 6/29/2022 with respect to the rejection(s) of claim(s) 1-18 under 103 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ERICSSON, “Analysis of SON for UE type”, 3GPP TSG-RAN WG3#80, Fukuoka, Japan, May 20-24, 2013, R3-130919, hereinafter referred as “Ericsson” in view of Ji et al. (Pub No.: 2015/0079994).
Regarding claim 8, Ericsson discloses a network node (see target eNB) for handling load balancing of at least one user equipment (UE), which at least one UE is adapted to having performed a respective handover to a Second Frequency (F2) carrier provided by the network node in a communication within a wireless communication network, the network node being configured to:
evaluate whether or not each of the at least one UE has resided at the F2 carrier for a respective time period which is below a first threshold value (see section 3, Possible SON for UE Type Optimisation; lines 20-27; …identify UEs belonging to a predefined group in the handover signaling. The latter could be coupled with a “validity time”… The target eNB would therefore understand that the mobility policies applied by the source to the UEs belonging to this group should be considered valid for the duration of the “validity time”.). In other words, once the UEs are handed over to the target eNB, the UEs within the validity time (e.g., below a first threshold value) is evaluated;
when any one or more first UEs out of the at least one UE have resided at the F2 carrier for a respective time period which is below the first threshold value, decide that the one or more first UEs shall be put through a further evaluation for load balancing (see section 3, Possible SON for UE Type Optimisation; lines 20-27; Hence these UEs should be not handed over back during this time window.). The UEs are put through a further evaluation by not handing back to the source cell within the validity time period; and 
when any one or more second UEs out of the at least one UE have resided at the F2 carrier for a respective time period which is not below the first threshold value, flag the one or more second UEs as a candidate for load balancing (see section 3, Possible SON for UE Type Optimisation; lines 20-27; After the “validity time” expires, the serving eNB is free to treat UEs according to its own policies. The policies include load balancing as indicated in page 2, lines 6). Thus, UEs belonging to the group should be identified/flagged as candidate for load balancing when validity time expires (e.g., when validity time is not below the first threshold value).
However, Ericsson does not explicitly disclose memory; and processing circuitry.
Ji et al. from the same or similar fields of endeavor discloses a base station comprising memory (Ji et al. see storing module 501 in fig. 5); and processing circuitry for executing instructions stored in the memory (Ji et al. see processing module 401 in fig. 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Ericsson and to implement the memory and the processing circuitry as disclosed by Ji et al.
The motivation would be to improve transmission reliability.
Claims 1 and 6 are rejected similarly to claim 8.
Regarding claim 13, Ericsson discloses a method performed by a network node for handling load balancing of a set of user equipment (UEs), wherein each UE in the set performed a handover to a Second Frequency (F2) carrier provided by the network node and the set of UEs includes a first UE and a second UE, the method comprising: 
determining that the first UE has resided at the F2 carrier less than a threshold amount of time (see section 3, Possible SON for UE Type Optimisation; lines 20-27; …identify UEs belonging to a predefined group in the handover signaling. The latter could be coupled with a “validity time”… The target eNB would therefore understand that the mobility policies applied by the source to the UEs belonging to this group should be considered valid for the duration of the “validity time”.). In other words, once the UEs (e.g., first UE) are handed over to the target eNB, the UEs within the validity time (e.g., below a first threshold value) is evaluated; 
as a result of determining that the first UE has resided at the F2 carrier less than a threshold amount of time, flagging the first UE for a first further evaluation for load balancing (see section 3, Possible SON for UE Type Optimisation; lines 20-27; Hence these UEs should be not handed over back during this time window.). The UEs (e.g., first UE) are put through a further evaluation by not handing back to the source cell within the validity time period; 
determining that the second UE has resided at the F2 carrier more than the threshold amount of time; and as a result of determining that the second UE has resided at the F2 carrier more than the threshold amount of time, flagging the second UE as a candidate for load balancing (see section 3, Possible SON for UE Type Optimisation; lines 20-27; After the “validity time” expires, the serving eNB is free to treat UEs according to its own policies. The policies include load balancing as indicated in page 2, lines 6). Thus, UEs (e.g., second UE) belonging to the group should be identified/flagged as candidate for load balancing when validity time expires (e.g., when validity time is not below the first threshold value). 

Allowable Subject Matter
Claims 2-5, 7, 9-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rune et al. (Pub No.: 2014/0187243) discloses a base station (BS) and method for controlling handover in a wireless communication system. The BS serves a first cell in a first cell layer overlapping with a second cell layer, and the first cell has a different distribution of configured amounts of uplink and downlink resources than a second cell in the second cell layer. The BS monitors amounts of uplink and downlink resources utilized by a user equipment (UE) in the first cell and adjusts at least one parameter controlling handover of the UE to the second cell based on the resources utilized by the UE, and on information regarding configured amounts of uplink and downlink resources in the first and second cells. This increases the likelihood that the UE will be served by one of the first and second cells in which the configured amounts of resources better matches the amounts of resources utilized by the UE.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464